On Petition for Rehearing.
Baker, J.
Counsel urge that the judgment is in conflict with several provisions of the Constitution of the United States. These questions were not presented, nor hinted at, in the briefs or oral argument on which the cause was submitted for decision. Counsel thereby waived the questions; and the waiver precludes any inquiry by this court into the soundness of their present contentions. Johnson v. Jones, 79 Ind. 141; Manor v. Board, etc., 137 Ind. 367, and cases cited on page 394. Petition overruled.